798 F.2d 470
Unpublished DispositionNOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Patsy J. RICCIARDI, Plaintiff-Appellant,v.William DASSNYYK, Steven Gieger;  Irvin Odom;  ElizabethWright;  City of Akron, Defendants-Appellees.
No. 85-3487.
United States Court of Appeals,Sixth Circuit.
June 16, 1986.

Before MARTIN and GUY, Circuit Judges, and BROWN, Senior Judge.

ORDER

1
This cause having come on to be heard upon the record, the briefs and the oral argument of the parties, and upon due consideration thereof,


2
The Court finds that no prejudicial error intervened in the judgment and proceedings in the District Court, and it is therefore ORDERED that said judgment be, and it hereby is, AFFIRMED.